*273ORDER
FELDMAN, Chief Justice.
The Court granted review in this case on February 2,1993, in part because the Court believed it was necessary to clarify and construe the recreational use statute, A.R.S. § 33-1551, in light of the common law rules applicable to possessors of land.
Subsequent to the grant of review, the Arizona Legislature adopted significant amendments to the statute, changing the provisions of the statute with regard to both its applicability and the standard of care. See 1993 Ariz.Laws, ch. 90, § 25. Thus, any clarifying construction of the statute has little relevance for the future.
Further, the Court notes that neither the trial court nor the court of appeals ruled on the applicability of the prior statute to the facts of this case: the trial court found that summary judgment was appropriate, regardless of whether the statute applied; and the court of appeals, assuming that the statute applied, held that summary judgment was inappropriate on the breach of the standard of care and remanded the case to the trial court for trial. On remand, of course, the question of the statute’s applicability is still open.
For the reasons stated, the Court concludes that the grant of review is improvident. Therefore,
IT IS ORDERED that the February 2, 1993 order granting review is vacated.
IT IS FURTHER ORDERED that the petition for review is denied and that further action in this case will be governed by the opinion of and mandate from the court of appeals.